DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I (claims 1-12 and 18-20) in the reply filed on 03/21/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities: abbreviation OS [pads] has to be defined
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the first dummy pattern portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-12 and 13-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shin et al., US 2019/0310509 A1.
Claims 1 and 18 are anticipated by Shin et al. figures 1-6 and accompanying text which discloses a display device in which a display substrate comprising:
. a base substrate DS1 having a display area DA and a non-display area NDA 
. a plurality of gate lines GL extending in a first direction DR1
. a plurality of data lines DL extending in a second direction DR2
. a plurality of data line extension portions DL-P, wherein each of the data line extension portions includes a first portion DL-P and a second portion TS1 disposed at a higher position than the first portion DL-P (see figs. 5-6).
Re claim 2, wherein the second portions of the data line TS1 extension portions are disposed to be staggered with each other (see TS2, figs 9-10)
Re claims 3, Shin et al. further disclose a dummy pattern portion (e.g. part DL-P underneath TL1) disposed between the base substrate and the second portion (see fig. 6).
Re claims 4 and 6, Shin et al. also disclose the dummy pattern portion including a first/second/third dummy pattern portion disposed under the odd/even numbered data line extension portions (see figs 13-14)
Re claim 5, wherein the dummy pattern portions are spaced apart from the second dummy pattern portions in the second direction (see figs 9-10).
Re claim 8, an insulating layer inherently disposed between the first portions of the data line extension portions and the base substrate, and between the second portions of the data line extension portions and the dummy pattern portion since the data line DL formed over the insulating layer 10 (see fig. 4).
Re claim 11, wherein a distance between the data line extension portions is equal to about  50 micrometers (see [0093]).
Re claim 12, further comprising a plurality of pads PD disposed under the data line extension portions and contacting the data line extension portions.
Re claim 19, a second base substrate DS2 and a liquid crystal layer LCL (see fig. 4). 
Re claim 20, wherein each of the pixels includes a transistor TR1/TR2 connected to a corresponding gate line GL and a corresponding date line DL and organic light emitting element Clc1/Clc2 connected to the transistor (see fig. 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., US 2019/0310509 A1.
Re claim 7, Shin et al. disclose the claimed invention as described above except for the dummy pattern portion is disposed on the same layer as the gate lines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a dummy pattern and a gate line being on the same layer (e.g., display device with a top gate thin film transistor), since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Re claim 9, Shin et al. disclose the claimed invention as described above except for the dummy pattern portion and the gate lines comprise substantially the same material. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ a dummy pattern and a gate line by a same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871